EX-99.23(h)(73) Amendment To Transfer Agency Agreement Amendment made as of this 1st day of May, 2010, by and between JNL Series Trust, a Massachusetts business trust (“Trust”), and Jackson National Asset Management, LLC, a Michigan limited liability company (“JNAM”). Witnesseth Whereas, the Trust and JNAM entered into a Transfer Agency Agreement (“Agreement”) dated January 31, 2001. Whereas, under the terms of the Agreement, JNAM renders certain transfer agency and other services to units of beneficial interest in separate funds (“Funds”) of the Trust and the owners of record thereof. Whereas, Capital Guardian Trust Company was replaced with Franklin Templeton Institutional, LLC as Investment Sub-Adviser for the JNL/Capital Guardian International Small Cap Fund, and the parties wish to amend Schedule A of the Agreement to remove the JNL/Capital Guardian International Small Cap Fund, and add the JNL/Franklin Templeton International Small Cap Growth Fund. Whereas, the parties also wish to amend Schedule A of the Agreement to add the following six new funds to the Trust: 1) JNL/American Funds Blue Chip Income and Growth Fund; 2) JNL/American Funds Global Bond Fund; 3) JNL/American Funds Global Small Capitalization Fund; 4) JNL/American Funds Growth-Income Fund; 5) JNL/American Funds International Fund; and 6) JNL/American Funds New World Fund. Now Therefore, in consideration of the mutual covenants contained herein and for other good and valuable consideration, the Trust and the Advisor agree as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A dated May 1, 2010, attached hereto. 2. This Amendment may be executed in two or more counterparts, which together shall constitute one document. In Witness Whereof, the parties have caused this instrument to be executed as of the day and year first above written. Attest: JNL Series Trust /s/ Kristen K. Leeman By: /s/ Susan S. Rhee Name: Susan S. Rhee Title: Vice President, Counsel, and Secretary Attest: Jackson National Asset Management, LLC /s/ Kristen K. Leeman By: /s/ Mark D. Nerud Name:Mark D. Nerud Title:President Schedule A May 1, 2010 Funds JNL/American Funds Blue Chip Income and Growth Fund JNL/American Funds Global Bond Fund JNL/American Funds Global Small Capitalization Fund JNL/American Funds Growth-Income Fund JNL/American Funds International Fund JNL/American Funds New World Fund JNL/AIM International Growth Fund JNL/AIM Large Cap Growth Fund JNL/AIM Global Real Estate Fund JNL/AIM Small Cap Growth Fund JNL/Capital Guardian U.S. Growth Equity Fund JNL/Capital Guardian Global Diversified Research Fund JNL/Capital Guardian Global Balanced Fund JNL/Credit Suisse Commodity Securities Fund JNL/Credit Suisse Long/Short Fund JNL/Eagle Core Equity Fund JNL/Eagle SmallCap Equity Fund JNL/Franklin Templeton Founding Strategy Fund JNL/Franklin Templeton Global Growth Fund JNL/Franklin Templeton Income Fund JNL/Franklin Templeton International Small Cap Growth Fund JNL/Franklin Templeton Mutual Shares Fund JNL/Franklin Templeton Small Cap Value Fund JNL/Goldman Sachs Core Plus Bond Fund JNL/Goldman Sachs Emerging Markets Debt Fund JNL/Goldman Sachs Mid Cap Value Fund JNL Institutional Alt 20 Fund JNL Institutional Alt 35 Fund JNL Institutional Alt 50 Fund JNL Institutional Alt 65 Fund JNL/Ivy Asset Strategy Fund JNL/JPMorgan International Value Fund JNL/JPMorgan MidCap Growth Fund JNL/JPMorgan U.S. Government & Quality Bond Fund JNL/Lazard Emerging Markets Fund JNL/Lazard Mid Cap Equity Fund JNL/M&G Global Basics Fund JNL/M&G Global Leaders Fund JNL/Mellon Capital Management Bond Index Fund JNL/Mellon Capital Management Global Alpha Fund JNL/Mellon Capital Management European 30 Fund JNL/Mellon Capital Management Index 5 Fund JNL/Mellon Capital Management International Index Fund JNL/Mellon Capital Management Pacific Rim 30 Fund JNL/Mellon Capital Management Small Cap Index Fund JNL/Mellon Capital Management 10 x 10 Fund JNL/Mellon Capital Management S&P 500 Index Fund JNL/Mellon Capital Management S&P 400 MidCap Index Fund JNL/Oppenheimer Global Growth Fund JNL/PAM Asia ex-Japan Fund JNL/PAM China-India Fund JNL/PIMCO Real Return Fund JNL/PIMCO Total Return Bond Fund JNL/PPM America High Yield Bond Fund JNL/PPM America Mid Cap Value Fund JNL/PPM America Small Cap Value Fund JNL/PPM America Value Equity Fund JNL/Red Rocks Listed Private Equity Fund JNL/Select Balanced Fund JNL/Select Money Market Fund JNL/Select Value Fund JNL/Select Value Fund JNL/T. Rowe Price Established Growth Fund JNL/T. Rowe Price Mid-Cap Growth Fund JNL/T. Rowe Price Short-Term Bond Fund JNL/T. Rowe Price Value Fund JNL/S&P Managed Growth Fund JNL/S&P Managed Conservative Fund JNL/S&P Managed Moderate Growth Fund JNL/S&P Managed Moderate Fund JNL/S&P Managed Aggressive Growth Fund JNL/S&P Disciplined Moderate Fund JNL/S&P Disciplined Moderate Growth Fund JNL/S&P Disciplined Growth Fund JNL/S&P Competitive Advantage Fund JNL/S&P Dividend Income & Growth Fund JNL/S&P Intrinsic Value Fund JNL/S&P Total Yield Fund JNL/S&P 4 Fund
